DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0014239 to Goodrich in view of US 2017/0056603 to Cowan, further in view of US 2016/0091399 to Chen. 	As to claim 1, Goodrich discloses a cavity for containing a solution that includes one or more photosensitizers; one or more light sources capable of emitting light at one or more wavebands that activate the one or more photosensitizers to generate singlet oxygen [0017] in the solution, wherein a plurality of immunogens are created in the solution by interaction of the singlet oxygen with a plurality of microbial particles that are added to the solution [0063], and one or more filters capable of trapping one or more debris and the plurality of microbial particles during evacuation of the solution [0130]. Goodrich fails to disclose a syringe defining a cavity, and a plunger that fits within an opening at a proximal end of the syringe, wherein advancement of the plunger from the proximal end to another position at the distal end of the syringe causes evacuation of the solution with the plurality of immunogens through the other opening at the distal end. However, Goodrich teaches the use of a photopermeable material for the container [0064]. Cowan discloses an analogous syringe made of a .
Allowable Subject Matter
Claims 11-16 and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  	As to claims 11 and 12, Goodrich fails to teach, disclose or render obvious the method for vaccine generation wherein “after light exposure of the one or more photosensitizers in the solution in the cavity of the syringe for a period of time long enough to generate singlet oxygen that causes inactivation of the microbial particles and generation of immunogens,” in addition to other limitations.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410. The examiner can normally be reached 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDY S LEE/Primary Examiner, Art Unit 3783